DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group II, claim 7 in the reply filed on 2/17/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Since the election is made without traverse, the restriction is deemed as proper and therefore made FINAL.  Claims 1-6 and 8-16 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiromizu et al US 2005/0053892 in view of Hounsel US 6143107.
Per claim 7, Ishida teaches a method for forming a coating to prevent refractory deterioration in an incinerator (furnace, all surfaces considered a base surface) (abstract), comprising a step of applying a slurry [0080] of a sliding material (interpreted as such since this is an adhesion preventative film [0080]), containing an oxide ceramic (alumina, [0080]), a compound including a layered crystal structure (graphite, [0019]), and burning at very high temperatures to form the coating [0022].  Ishida is silent regarding including silicone in the coating.  Hounsel teaches a similar process of forming a high temperature abrasion resistant coating (abstract) in furnaces (col. 5, lines 27-39), wherein a suitable high emissivity coating includes ceramic coatings containing silicone carbide (col. 9, lines 15-21).  It would have been obvious to one of ordinary skill in the art to have included silicone in the composition of Ishida because Housel teaches that ceramic coatings with silicone carbide has beneficial protective properties in furnaces.

Relevant Prior Art
Ishida et al JP 2007/031565 is considered relevant prior art that is not relied upon in the rejection above.  Ishida teaches a curable silicone resin composition comprising graphite (page 6), silicone (abstract), and alumina ceramic (page 6) for application as a slurry (page 8).  English translation is attached.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715